         Case 8:18-ap-01183-TA              Doc 6 Filed 11/19/18 Entered 11/19/18 17:19:18                    Desc
                                           Ntc-DefaultEntByClerk Page 1 of 1
                                           United States Bankruptcy Court
                                            Central District of California
                               411 West Fourth Street, Suite 2030, Santa Ana, CA 92701−4593
In re:                                                             BANKRUPTCY CASE NO.:    8:18−bk−12055−TA
Trena Langan
                                                                   CHAPTER NO.:   7
                                                    Debtor(s).

Steven Swartz                                                      ADVERSARY NO.:     8:18−ap−01183−TA


                                                    Plaintiff(s)
                           Versus

Trena Langan


                                                 Defendant(s)


         NOTICE THAT CLERK HAS ENTERED DEFAULT AGAINST DEFENDANT(S)
                    UNDER LOCAL BANKRUPTCY RULE 7055−1(a)

On November 19, 2018, a request was filed for the clerk to enter default against defendant(s) Trena Langan.

 Having reviewed the request, the clerk hereby enters default as requested.




                                                                            For the Court,

                                                                            KATHLEEN J. CAMPBELL, CLERK OF COURT
Dated: November 19, 2018
                                                                            By: Sally Daniels
                                                                             Deputy Clerk




(Form van192−nched VAN−192) Rev. 12/2014                                                                       6 − 5 / DAN
